

115 HR 1414 IH: Justice for Victims of Fraud Act of 2017
U.S. House of Representatives
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1414IN THE HOUSE OF REPRESENTATIVESMarch 7, 2017Mr. Sherman (for himself, Ms. Maxine Waters of California, Mr. Conyers, Mr. Johnson of Georgia, Ms. Bonamici, Mr. Cohen, Mr. Cartwright, Mr. Grijalva, Ms. Hanabusa, Ms. Jackson Lee, Ms. Jayapal, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Ms. Norton, Mr. Payne, Mr. Raskin, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act and the Electronic Fund Transfer Act to provide justice to
			 victims of fraud.
	
 1.Short titleThis Act may be cited as the Justice for Victims of Fraud Act of 2017. 2.FindingsThe Congress finds the following:
 (1)The Bureau of Consumer Financial Protection found that Wells Fargo management implemented sales incentives, including an incentive-compensation program, in part to increase the number of banking products and services that its employees sold to its customers.
 (2)The Bureau of Consumer Financial Protection found that Wells Fargo employees engaged in improper sales practices to satisfy sales goals under Wells Fargo’s incentive compensation program, including opening as many as 1,534,280 checking accounts and 565,443 credit card accounts using consumers’ information without their knowledge or consent between May 2011 and July 2015.
 (3)Wells Fargo successfully claimed in Jabbari v. Wells Fargo that customers had signed away their rights to hold Wells Fargo accountable in court for claims of fraud because those customers were bound to a forced arbitration clause for their legitimate accounts.
 (4)After Wells Fargo publicly entered a settlement with Federal regulators for the opening of thousands of unauthorized customer accounts, Wells Fargo claimed in Mitchell et al. v. Wells Fargo et al. that customers’ fraud claims must continue to be forced into arbitration.
 (5)Several courts have determined that despite claims of fraud over unauthorized accounts opened without customer knowledge or consent, those customers are still bound by contracts forcing those claims into arbitration based on the courts’ interpretation of the Federal Arbitration Act.
 (6)The Federal Arbitration Act (now codified as chapter 1 of title 9, United States Code) was intended to apply to disputes between commercial entities of generally similar sophistication and bargaining power, but a series of decisions by the Supreme Court of the United States have interpreted the Federal Arbitration Act as applicable to claims of fraud.
 (7)Consumers have no meaningful choice whether to submit their claims to arbitration and are typically unaware that they have given up their rights to file claims in court.
 3.Arbitration of consumer disputes related to credit card accountsChapter 2 of the Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the end the following (and the table of contents for such chapter is conformed accordingly):
			
				140B.Validity and enforceability
 (a)DefinitionsIn this section— (1)the term covered dispute means a dispute that is not subject to a final judgment by a court; and
 (2)the term predispute arbitration agreement means any agreement between a person and a consumer providing for arbitration of any future dispute between the parties.
 (b)Validity and enforceabilityNo pre­dis­pute arbitration agreement shall be valid or enforceable in a covered dispute that is related to a credit card that was not issued in response to a request or application for that credit card account.
 (c)ApplicabilityThe applicability of this section to a predispute arbitration agreement shall be determined by a State or Federal court of competent jurisdiction..
 4.Arbitration of consumer disputes related to covered accountsThe Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) is amended by inserting after section 920 (15 U.S.C. 1693o–2) the following:
			
				920A.Validity and enforceability
 (a)DefinitionsIn this section— (1)the term covered account—
 (A)means a demand deposit, savings deposit, or other asset account (other than an occasional or incidental credit balance in an open end credit plan as defined in section 103(i)), as described in regulations of the Bureau, established primarily for personal, family, or household purposes, including demand accounts, time accounts, negotiable order of withdrawal accounts, and share draft accounts; and
 (B)does not include an account held by a financial institution pursuant to a bona fide trust agreement;
 (2)the term covered dispute means a dispute that is not subject to a final judgment by a court; and (3)the term predispute arbitration agreement means any agreement between a financial institution and a consumer providing for arbitration of any future dispute between the parties.
 (b)Validity and enforceabilityNo pre­dis­pute arbitration agreement shall be valid or enforceable in a covered dispute that is related to a covered account that was not issued in response to a request or application for that covered account.
 (c)ApplicabilityThe applicability of this section to a predispute arbitration agreement shall be determined by a State or Federal court of competent jurisdiction..
 5.Rule of constructionNothing in the amendments made by this Act shall be construed— (1)to authorize the imposition of a requirement to submit a dispute to arbitration; or
 (2)to restrict any court from ruling that a requirement to submit a dispute to arbitration is invalid or unenforceable.
			